ORDER OF MULTIDISTRICT LITIGATION PANEL

                           Order Pronounced December 9, 2008


 APPOINTMENT OF PRETRIAL JUDGE IN THE FOLLOWING MULTIDISTRICT
                       LITIGATION CASE:

08-0725        IN RE DEEP SOUTH CRANE & RIGGING COMPANY CRANE
               COLLAPSE LITIGATION.

       The Motion to Transfer filed by Deep South Crane and Rigging Company is
granted. Pursuant to Administrative Rule 13, the cases listed below, and tag-along cases,
if any, are transferred to Judge Randy Wilson, Judge of the 157th District Court of Harris
County.

          Justice Stone delivered the opinion of the Multidistrict Litigation Panel

No. B182-113, Allen, et al v. Deep South Crane & Rigging Investments, Inc., 60th
District Court of Jefferson County

No. 2008-59257, Houston Refining, LP v. Deep South Crane & Rigging Company, 113th
District Court of Harris County

No. 2008-59138, Wyatt Field Service Company v. Deep South Crane & Rigging
Company, 189th District Court of Harris County